Citation Nr: 0103723	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-26 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability evaluation for 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to February 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which continued a noncompensable 
disability evaluation for hearing loss.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I hearing acuity in his right ear 
and Level VII hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1-4.14, 4.85, 
4.86 Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
disability evaluation for hearing loss.  The veteran alleges 
that he developed hearing loss as a result of being assigned 
to an Armored Division during service.  He alleges that when 
carrying out his duties, he was exposed to the noise of tank 
engines, the explosions of 90 mm guns mounted on tanks and 
personnel carriers with mortars and heavy machine guns.  On 
one occasion, a 90 mm gun accidentally fired in the wrong 
direction and exploded near him.  

During the pendency of the veteran's appeal, there was a 
major change in the law which eliminates the need for a 
claimant to submit a well-grounded claim and amplifies the 
VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  This legislation now 
requires the Board to proceed directly with an adjudication 
of the merits of a claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim of 
entitlement to a compensable disability evaluation for 
hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In a July 1997 statement of the case, and August 
1997, June 1998 and May 2000 supplemental statements of the 
case, the RO notified the veteran of all regulations 
pertinent to a claim of entitlement to a compensable 
disability evaluation for hearing loss, and informed him that 
his claim for a compensable disability evaluation was denied 
because the evidence did not warrant a compensable evaluation 
under relevant criteria.  The veteran was also afforded VA 
audiological examinations in April 1997 and August 1999.  
Accordingly, the Board is satisfied that the veteran was 
ensured due process of law as a result of the actions taken 
by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the claim.  Therefore, the Board will proceed 
with adjudication of the veteran's appeal.

The veteran filed his claim for an increased (compensable) 
rating in January 1997.  On May 11, 1999, during the pendency 
of the veteran's appeal, the criteria for rating defective 
hearing were revised.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the 
amendment at issue altered regulations applicable to 
claimants who suffer from more profound deafness and these 
regulations are more beneficial to the veteran in this case.  
See 64 Fed. Reg. 90, 25202-25210 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
revised rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2000).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables contained in 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2000).  VA 
audiological examinations are conducted using controlled 
speech discrimination and pure tone audiometry tests.

The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  See 38 C.F.R. §§ 
4.85(h), 4.87 (2000).  The percentage evaluation is found 
from Table VII by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. §§ 4.85(b), 4.87.

Effective June 10, 1999, regulatory changes were made to that 
portion of the rating schedule pertaining to diseases of the 
ear.  These changes affected the criteria for evaluating 
hearing loss.  The method described above using Tables VI and 
VII was not amended.  However, 38 C.F.R. § 4.86, which 
addresses rating exceptional patterns of hearing impairment, 
which is applicable to the veteran's claim, was amended.  
Section 4.86 now provides that:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIA, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will then be evaluated 
separately.  

Historically, the veteran filed an initial claim for service 
connection for hearing loss in January 1963.  In a July 1963 
rating decision he was awarded a noncompensable disability 
evaluation effective February 13, 1962.  In January 1997 the 
veteran filed another claim for hearing loss and in a May 
1997 rating decision, the RO continued a noncompensable 
disability evaluation pursuant to DC 6100.  The veteran's 
noncompensable disability evaluation was continued again in a 
June 1997 rating decision.  

The record shows that the RO continued the veteran's 
noncompensable disability evaluation in May and June 1997 
based on a review of an April 1997 VA examination report and 
treatment records from Lake Forest Hospital dated March 1988 
to October 1994.  Treatment records from Lake Forest Hospital 
show that the veteran was diagnosed with mild to moderately 
severe hearing sensitivity loss in the right ear from 1500 Hz 
to 8000 Hz and mild to profound sensitivity loss from 1500 Hz 
to 8000 Hz in the left ear in December 1990.  

In April 1997, the veteran was afforded a VA examination.  
The external ears and external auditory canals were within 
normal limits and there was no evidence of middle ear 
effusions or acute disease.  An audiological examination 
revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVE
RIGHT
15
35
50
50
37
LEFT
25
50
85
80
60

The veteran had speech recognition of 100 percent in the 
right ear and 100 percent in the left ear.  He was diagnosed 
with an asymmetrical sensorineural hearing loss with hearing 
worse in the left ear.  It was indicated that word 
recognition ability was excellent for both ears when words 
were presented at a level comparable to the average level of 
conversational speech.    

During the pendency of the appeal, the veteran submitted 
treatment records from Gary L. Livingston, M.D. with 
Otolaryngology Medical and Surgical Associates, Ltd. dated 
October 1994 to July 1999 and VA treatment records dated 
January 1997 to March 1998.  Dr. Livingston treated the 
veteran for complaints of plugged and painful ears, 
particularly on the left with decreased hearing in the left 
ear.  In August 1997, the veteran complained of ongoing 
difficulty with discrimination ability when interacting with 
others.  It was reported that audiogram revealed borderline 
normal to severe high frequency loss at 4000 Hz in the right 
ear at 60 and 65 decibels and borderline to profound loss 
with a mixed loss in the left ear and possibly worse than the 
right by 10 or 15 decibels at 3000-4000 Hz.  He was shown to 
have speech discrimination of 88 percent on the right and 80 
percent on the left.  Dr. Livingston indicated that given the 
type and extent of hearing loss in high frequencies, the 
veteran would be expected to have difficulty with 
discrimination ability, which would interfere with normal 
daily communication.  Dr. Livingston recommended that the 
veteran be fitted for hearing aids.  VA treatment records 
dated January 1997 to March 1998 do not reflect treatment for 
hearing loss.    

During a March 1998 hearing at the RO in Chicago, Illinois 
the veteran testified that he continued to have difficulty 
hearing when in a room with multiple people and background 
noise.  The veteran indicated that he was unemployed and that 
his hearing loss had interfered with his ability to perform 
his job in the computer field.  The veteran indicated that he 
had experienced hearing problems since service and that it 
continued to worsen.  The veteran's wife also testified and 
indicated that the veteran had hearing difficulty and that it 
made communication difficult and confusing. 

In August 1999 the veteran was afforded another VA 
audiological examination.  The veteran reported an increase 
in hearing difficulty secondary to infection/perforated 
tympanic membrane of the left ear due to a swimming accident.  
In June 1999, he underwent tympanoplasty surgery to repair 
perforation of the left tympanic membrane.  The veteran 
indicated that his hearing had worsened since undergoing 
surgery.  Audiometric testing revealed the following pure 
tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVE
RIGHT
25
40
55
55
44
LEFT
25
70
95
100
73

The veteran had speech recognition of 100 percent in the 
right ear and 90 percent in the left ear.  The veteran was 
diagnosed with moderate sloping sensorineural hearing loss in 
the right ear and mild to profound essentially sensorineural 
hearing loss in the left ear with good speech discrimination 
ability bilaterally at increased sensation levels.  

A review of the April 1997 and August 1999 VA audiological 
examination reports show that the veteran has Level I hearing 
acuity in his right ear and Level II hearing acuity in his 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these 
numeric designations to DC 6100, Table VII yields a 
noncompensable disability evaluation.  However, as stated 
previously, as of June 10, 1999, regulatory changes were made 
which permit alternative methods of evaluating hearing loss 
for exceptional patterns of hearing impairment.  

The Board has considered all the evidence of record and finds 
that the VA examination reports included all the required 
findings for rating the veteran's hearing loss.  The private 
medical evidence provided some but not all the criteria and 
accordingly the Board will rely on the VA reports for rating 
the veteran's disability.  In this case, the results of 
diagnostic testing do not demonstrate that the veteran has 
either of the two exceptional patterns of hearing impairment 
in the right ear.  However, results from the August 1999 VA 
examination revealed an exceptional pattern of hearing 
impairment in the left ear, pursuant to the second 
alternative method of evaluating hearing loss, or 38 C.F.R. § 
4.86(b).  The veteran had a puretone threshold of 25 decibels 
at 1000 Hz and 70 decibels at 2000 Hz.  Using these numeric 
designations and applying the criteria set forth in 38 C.F.R. 
§ 4.86(b), including elevation to the next higher numeral, 
the veteran has Level III acuity in the left ear using Table 
VI and Level VII hearing acuity in the left ear using Table 
VIA.  However, even using the higher designation for the left 
ear in combination with the Level I hearing acuity for the 
right ear, the veteran is still only entitled to a 
noncompensable disability evaluation pursuant to Table VII, 
DC 6100.

In light of the above, the Board finds that the veteran is 
not entitled to a compensable disability evaluation for 
hearing loss.  In reaching this decision, the Board has 
considered the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2000), including 
38 C.F.R. § 3.321(b)(1), regardless of whether they were 
raised by the veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  While the veteran has indicated that his 
hearing loss has interfered with his employment, there is no 
evidence to show that the veteran's hearing loss has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for consideration for an extra-
schedular evaluation as outlined in 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability evaluation for 
hearing loss is denied.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals
	


 

